   Case: 1:16-cv-08303 Document #: 203 Filed: 10/15/18 Page 1 of 8 PageID #:2643



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 T.S. et al.,
                                                                Case No. 1:16-cv-08303
                         Plaintiffs.
                                                                Hon. Rebecca R. Pallmeyer
                 v.

 Twentieth Century Fox Television, a division of
 Twentieth Century Fox Film Corporation et al.,

                         Defendants.


       FOX DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION TO
       COMPEL DISCOVERY FROM THE FOX DEFENDANTS AND WITNESS BRADY BREEN

       At the last status conference in this matter, held on August 29, 2018, Plaintiffs’ counsel

said he was “comfortable that [the] Fox [Defendants] has produced everything they have in terms

of the merits.” Dkt. No. 179 (Aug. 29 Hearing Tr.) at 16:14-17. Plaintiffs’ counsel was correct:

The Fox Defendants completed merits discovery long ago. That prior hearing concerned an

attempt by Plaintiffs to compel non-merits financial discovery that they tried to portray as relevant

to their claim for “unjust enrichment,” but the Court disagreed with Plaintiffs’ position and granted

the Fox Defendants’ motion for a protective order. See Dkt. No. 176. Plaintiffs’ instant motion

violates that protective order by seeking, yet again, financial information unrelated to the filming

of Empire at the Cook County Juvenile Temporary Detention Center (“JTDC”) in the summer of

2015. The Court should deny Plaintiffs’ motion for the reasons stated below.

       Plaintiffs have no need for discovery into costs incurred during filming of Empire

episodes other than the two filmed at the JTDC. There is no dispute in this matter that Cook

County demanded a particular price—$1,500 per day plus reimbursement of staff and equipment

costs—for Twentieth Century Fox Television (“TCFTV”) to lease access to areas of the JTDC



                                                 1
   Case: 1:16-cv-08303 Document #: 203 Filed: 10/15/18 Page 2 of 8 PageID #:2643



under the supervision of JTDC personnel. TCFTV agreed to pay the specified price. This kind of

negotiation happens whenever TCFTV proposes to film on someone else’s private property.

Occasionally, when TCFTV contracts with a premises owner to film at a location, TCFTV finds it

also may need to encroach upon neighboring property (i.e., by placing equipment or lighting there).

When that happens, TCFTV offers to compensate the adjoining premises owner.                    The

circumstances in which these payments can be necessary are not limited to the direct use of

property, vary widely, and are subject to the discreation of the location manager. B. Breen Dep.

55:21–57:4. For example, TCFTV may pay a neighbor to change the drapes at a nearby property

if those adjacent windows will appear in the background of a scene. Id. The money used to make

these payments is a line-item budget entry referred to as a “neighbor payment.”

       Detainees at the JTDC were not adjoining property owners. They were occupants of a

Cook County facility during the time that Cook County granted TCFTV limited access to the

facility. Plaintiffs’ requests for information about discretionary payments to neighboring property

owners when Empire filmed at numerous locations during the production of two full seasons,

therefore, have no relevance to this case. The Fox Defendants, moreover, have confirmed to

Plaintiffs that no neighbor payments were made respecting any location filming for the two episdes

of Empire that were partially filmed at the JTDC—Episodes 201 or 202—even though TCFTV

filmed at multiple locations for those episodes, not just at the JTDC.

       Plaintiffs are correct that the episode budgets for Episodes 201 and 202 show line items for

neighbor payments.     Those budgets, however, were created before TCFTV even knew the

locations it would choose for filming. Plaintiffs now are seeking not just budget documents, but

instead are seeking line-item expenses for episodes other than those filmed at the JTDC. Tracking

down every neighbor payment made in connection with the 28 other episodes comprising the rest

of Seasons One and Two, and the reasons for those payments, presents a burden that is not


                                                 2
    Case: 1:16-cv-08303 Document #: 203 Filed: 10/15/18 Page 3 of 8 PageID #:2643



proportional to the needs of this case. Plaintiffs cannot possibly show that any of these documents

are relevant to their claim against the Fox Defendants for “tortious inducement to breach a

fiduciary duty” or that they, as former JTDC detainees, are entited to a discretionary “neighbor

payment” under their theory of unjust enrichment. To the contrary, as Plaintiffs’ counsel admitted

on August 29, discovery on all merits issues is complete.

       The Court, therefore, should deny Plaintiffs’ motion to compel discovery regarding

expenses incurred filming two seasons’ worth of episodes of Empire.1

       Witness Brady Breen fully complied with his subpoena duces tecum. Brady Breen, a

contractor to TCFTV who is one of only two witnesses Plaintiffs have deposed in this case, was

TCFTV’s “Location Manager” when it filmed scenes from Episodes 201 and 202 of Empire at

the JTDC. Mr. Breen advised Plaintiffs during his deposition that he is a member of the Directors

Guild of America (“DGA”) and that the DGA promulgates rules and guidelines. All of those

documents are available to the public on the internet. See https://www.dga.org/Contracts/Creative-

Rights.aspx (last visited Oct. 12, 2018).     Setting aside the irrelevance of these third-party

guidelines, the documents therefore are as accessible to Plaintiffs as they are to Mr. Breen. The

Fox Defendants advised Plaintiffs’ counsel that Mr. Breen does not have hard copies of these

documents, and Plaintiffs’ brief does not explain, nor could it, why they need Mr. Breen to do their

internet research for them. The Court should deny this part of Plaintiffs’ motion to compel, too.




1
       Pages 4-5 of Plaintiffs’ brief seeks to reargue against the protective order that this Court
       granted on August 29. The Court should reject those arguments. Plaintiffs are correct that
       the earlier protective order entered by Judge St. Eve on March 7 order broadly denied
       Plaintiffs discovery respecting episodes of Empire other than 201 and 202. That earlier
       order is another reason the Court should deny Plaintiffs’ instant motion to compel, but it is
       not the primary reason. As the Fox Defendants repeatedly have explained to Plaintiffs in
       pre-motion correspondence, their principal objection to this request is its irrelevance.

                                                 3
   Case: 1:16-cv-08303 Document #: 203 Filed: 10/15/18 Page 4 of 8 PageID #:2643



       The Court should not compel discovery regarding Season Four of Empire, filmed two

years after the filming at the JTDC. For the first two episodes of Empire’s second season,

TCFTV needed a location to film only a few scenes, including outdoor prison yard scenes,

depicting a lead male character’s pretrial incarceration. The character’s incarceration ended in the

second episode. Two seasons later, by contrast, Empire’s creative team planned a season-long

(not just two-episode) story arc depicting events during a female lead character’s 17-year prison

sentence. Because scenes from this storyline would be filmed across many months and primarily

in a “cell” or an indoor common area, TCFTV constructed a set for these scenes rather than

attempting to gain long-term access to an actual prison site. Plaintiffs are demanding to know the

costs of building that set, but this amounts to a comparison of apples to irrelevant alligators.

        The price that Cook County quoted to TCFTV was for a few days of access to film scenes

for two episodes. Had TCFTV approached Cook County seeking access for months at a time, in

order to film scenes for an entire season’s worth of episodes, Cook County likely would not have

been amenable to that request, or if it had been amenable, it certainly would have charged far more

than it did for TCFTV’s short-term access. TCFTV’s actual costs to film at the JTDC, moreover,

ended up exceeding the budgeted costs for those scenes because Cook County’s reimbursement

demands for staff overtime and use of supplies proved to be considerably higher than expected.

The Fox Defendants and Cook County both produced all relevant information about the Fox

Defendants’ actual payments to the JTDC, and footnote 6 of Plaintiffs’ brief admits that “Fox

ended up paying more than it anticipated.” Incurring costs of that magnitude across an entire

season of filming would not have been feasible.

       Again, the only relevant issues in this case are whether JTDC officials breached any

fiduciary duty to Plaintiffs as JTDC detainees and, if so, whether the Fox Defendants knowingly

induced or knowingly participated in any such breach. The legal question at stake is not whether


                                                  4
   Case: 1:16-cv-08303 Document #: 203 Filed: 10/15/18 Page 5 of 8 PageID #:2643



the Fox Defendants knew TCFTV’s filming at the JTDC would have an “impact” of some kind on

detainees (Pl. Br. at 6, 10), but whether TCFTV knowingly induced JTDC officials to breach a

fiduciary duty to detainees. Merits discovery on that issue is complete and not a shred of evidence

supports Plaintiffs’ claims against the Fox Defendants. The cost TCFTV incurred to build a set

for a different purpose two years later has nothing whatsoever to do with these issues. The Court

should deny Plaintiffs’ motion to compel production of those expenses.

       Plaintiffs have no need for discovery into the Fox Defendants’ “net worth.” Putting

the cart before the horse—not to mention flouting the Court’s August 29 protective order—

Plaintiffs demand information about the Fox Defendants’ “net worth.” One of the Fox Defendants,

a parent corporation of the other two Fox Defendants, is the publicly-traded 21st Century Fox, Inc.,

which publishes detailed quarterly and annual financial reports on Forms 10Q and 10K that are

freely available to the public. See also, e.g., https://www.21cf.com/investor-relations/ (last visited

Oct. 12, 2018).

       Plaintiffs are quite a long way from being able to establish that any of the Fox Defendants

are liable at all in this case, much less liable for punitive damages. Even if Plaintiffs could

establish entitlement to punitive damages based on a few days of what Plaintiffs themselves, in

their depositions, portrayed as minor inconveniences, the “net worth” of one of the world’s largest

and most successful media corporations will not be relevant. This Court thus need not examine

the raft of district court cases interpreting Zazu Designs v. L’Oreal, S.A., 979 F.2d 499, 508 (7th

Cir. 1992), some of which placed corporate net worth discovery off-limits, and some of which did

not. Here, although Zazu Designs is instructive, the Fox Defendants’ principal objection is the

documents’ irrelevance. At most, discovery of this type should be deferred unless and until

Plaintiffs can demonstrate entitlement to class certification and put forward some semblance of a

case on the merits.


                                                  5
   Case: 1:16-cv-08303 Document #: 203 Filed: 10/15/18 Page 6 of 8 PageID #:2643



       The Court should ignore Plaintiffs’ self-serving recitation of “tabled discovery.” The

Court, in granting the Fox Defendants’ Motion for Protective Order, was skeptical of Plaintiffs’

theory of “unjust enrichment” recovery. The Fox Defendants understand that the Court may revisit

its findings in the future, but unless and until it does, Plaintiffs’ discovery demands for all manner

of financial information are not merely tabled; they are a dead letter. Similarly, the Court rejected

Plaintiffs’ demands for the Fox Defendants to produce information about compensation paid to

Empire’s actors and to corporate executives. Despite that ruling, Plaintiffs served discovery

demands seeking information about compensation paid to members of Empire’s creative team.

Plaintiffs now wish to portray those demands as merely “tabled,” too, but those demands also are

a dead letter based upon the Court’s prior rulings.

       Pursuant to the Scheduling Order entered in this matter on April 4, 2018 (Dkt. No. 130),

“written fact discovery…shall be completed by 8/31/18. No extensions.” As stated by Plaintiffs’

counsel on the record at the last hearing, the Fox Defendants “have produced everything they have

in terms of the merits.” Rather than addressing eleventh-hour discovery battles over irrelevant

information, the resources of the Court and the parties would be better spent addressing the now-

demonstrable lack fo merit in Plaintiffs’ case or whether Plaintiffs can satisfy the requirements of

Fed. R. Civ. P. 23(3).

                                   [Signature Block on Following Page]




                                                  6
   Case: 1:16-cv-08303 Document #: 203 Filed: 10/15/18 Page 7 of 8 PageID #:2643



                                          CONCLUSION

       For the reasons stated above, the Fox Defendants request that the Court deny the relief

sought in Plaintiffs’ Motion to Compel.

Date: October 15, 2018                            Respectfully Submitted,

                                                  /s/Jeffrey S. Jacobson

                                                  Jeffrey S. Jacobson
                                                  Kelley Drye & Warren LLP
                                                  101 Park Ave
                                                  New York, NY 10178
                                                  212-808-5145
                                                  jjacobson@kelleydrye.com

                                                  Matthew C. Luzadder
                                                  Catherine E. James
                                                  Kelley Drye & Warren LLP
                                                  333 West Wacker Drive
                                                  Suite 2600
                                                  Chicago, IL 60606
                                                  (312) 857-7070
                                                  mluzadder@kelleydrye.com
                                                  cjames@kelleydrye.com

                                                  Attorneys for Defendants




                                              7
   Case: 1:16-cv-08303 Document #: 203 Filed: 10/15/18 Page 8 of 8 PageID #:2643



                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that the foregoing Fox Defendants’ Opposition to

Plaintiffs’ Motion to Compel was served on all counsel of record pursuant to the Court’s ECF

system on this 15th day of October, 2018.



                                                  /s/ Jeffrey S. Jacobson

                                                  Jeffrey S. Jacobson
                                                  Kelley Drye & Warren LLP
                                                  101 Park Ave
                                                  New York, NY 10178
                                                  212-808-5145
                                                  jjacobson@kelleydrye.com

                                                  Matthew C. Luzadder
                                                  Catherine E. James
                                                  Kelley Drye & Warren LLP
                                                  333 West Wacker Drive
                                                  Suite 2600
                                                  Chicago, IL 60606
                                                  (312) 857-7070
                                                  mluzadder@kelleydrye.com
                                                  cjames@kelleydrye.com

                                                  Attorneys for Defendants




                                              8
